Citation Nr: 1413505	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for acquired psychiatric disorder, variously diagnosed as anxiety reaction, major depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2009 rating decision granted service connection for his acquired psychiatric disorder and assigned a 50 percent rating, effective March 1972.  In a June 2011 rating decision, the Veteran's rating was increased to 70 percent, effective March 1972.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the increased rating claim for an acquired psychiatric disorder.

The Veteran's most recent VA examination was in May 2010 (in person examination).  Multiple private psychiatric evaluations (records review with opinion) have been received, the most recent of which was received in 2011.  The Veteran had essentially contended that his symptoms have worsened since his last VA examination, and he has submitted statements from relatives that also reference a worsening of psychiatric symptoms.  The findings contained in the private evaluations also tend to support the Veteran's contention that the symptoms of his psychiatric disorder have worsened.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.  

The Board also notes that the timeframe on appeal goes back to March 1972.  Since 1972 there have been multiple changes in the regulations concerning the ratings for psychiatric disorders.  Thus, upon remand consideration must be made of these regulation changes, keeping in mind that any changes are not retroactive in nature.   

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim. 

2.  Then, the RO or the AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected acquired psychiatric disorder.  The claims folders and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims folders, must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should also provide a detailed discussion concerning the Veteran's service-connected acquired psychiatric disorder's impact on social and occupational functioning.   

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


